GOLDTHWAITE, J.
— We are not sure that the bill of exceptions discloses the precise ground upon which the deed, under which the claimants attempted to make title to the slave in controversy, was excluded from the jury. Be this as it may, we are concluded by it, and must consider the matter as it is stated in the transcript.
1. If the title of the debtor to the slave, had been complete in consequence of any adverse, or other possession, this should have been left to the jury under instructions from the Court. So too, if the deed excluded from the jury was inoperative, by reason of any omission to record it, here, or elsewhere, this was the proper basis for specific instructions, but does not warrant the exclusion.
2. In the condition in which the case is now presented, we forbear any expression of opinion upon the merits of the claimants’s title, as that may be fully examined when the case is again tried, and content ourselves with remarking, that if the identity of the deed proved, with that produced, was the question upon which it was rejected, that is concluded by the bill of exceptions, in which the evidence'of the subscribing witness is stated, as referring to a deed attached. Indeed in most cases, if there is reason to suppose a fraud is attempted in substituting one paper for another in a deposition, the proper remedy would be to suppress it.
Judgment reversed and cause remanded.